


Exhibit 10.74

 

THIRD AMENDED AND RESTATED OPTION AGREEMENT

 

THIS THIRD AMENDED AND RESTATED OPTION AGREEMENT (“Agreement”) is dated as of
November 26, 2008, by and between Prospect Medical Group, Inc., a California
professional corporation (“PMG”) and Arthur Lipper, M.D. (“Physician”), with
reference to the following facts:

 

RECITALS

 

A.                                   Physician acquired record title to PMG’s
shares (“Shares”) in Nuestra Familia Medical Group, Inc. (“Nuestra”) pursuant to
a Stock Purchase Agreement with the previous record holder, Osmundo R. Saguil,
M.D. (“Prior Physician”).

 

B.                                     PMG and the Prior Physician were parties
to a Second Amended and Restated Option Agreement effective August 8, 2008 (the
“Prior Option Agreement”) wherein the Prior Physician granted PMG an assignable
option to acquire the Shares.

 

C.                                     A condition of Physician’s acquisition of
record title to the Shares, was Physician’s agreement to grant PMG an assignable
option to acquire the Shares, as more fully set forth herein.

 

D.                                    PMG and Physician desire to amend and
restate the Prior Option Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the foregoing promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, PMG and Physician agree as follows:

 

1.                                       GRANT OF OPTION.  Physician hereby
grants to PMG the assignable right to designate a successor purchaser
(“Successor Purchaser”) of the Shares (the “Option”).

 

2.                                       TERM OF AGREEMENT.  The term of this
Agreement commences as of the day and year first above written and continues for
thirty (30) years (“Term”).

 

3.                                       OPTION PRICE.  The purchase price for
the Option (the “Option Price”) is One  Dollar ($1.00) and Physician
acknowledges receipt of such payment.

 

4.                                       EXERCISE OF OPTION.  Subject to
applicable law:

 

4.1                                 During the Term of this Agreement, PMG may
elect to exercise the Option at any time.

 

4.2                                 To the extent that the Option is exercised
by PMG, PMG will send Physician a written notice (the “Stock Exercise Notice”)
specifying the Stock to be purchased and the name of the Successor Purchaser who
will exercise the Option.

 

4.3                                 PMG may cancel any Stock Exercise Notice at
any time.

 

--------------------------------------------------------------------------------


 

4.4                                 Physician shall cooperate with PMG or any
Successor Purchaser in any due diligence.

 

5.                                       ASSIGNMENT OF THE OPTION.  PMG may
elect to assign the Option to any person, by a written assignment, signed by
both PMG and the assignee.  The assignee shall agree as a condition of the
assignment to be bound by the terms of this Agreement.

 

6.                                       PURCHASE PRICE OF THE SHARES.

 

6.1                                 PURCHASE PRICE.  The purchase price for the
Shares to be purchased pursuant to the exercise of the Option shall be $1.00
(“Stock Purchase Price”).  PMG shall cause the Successor Purchaser to pay
Physician the Stock Purchase Price.

 

6.2                                 CLOSING.  The transactions contemplated by
this Agreement are to close fifteen (15) days after the date of the Stock
Exercise Notice (“Closing”), unless extended by PMG.

 

7.                                       ADDITIONAL OBLIGATIONS OF PHYSICIAN.

 

7.1                                 AFFIRMATIVE COVENANTS.  Physician shall:

 

(a)                                  ACCESS.  Permit PMG, its representatives,
and its agents access to inspect the Shares certificate at any time, and to make
copies of records pertaining to the Shares, at reasonable times at PMG’s
request;

 

(b)                                 REPORTS.  Furnish PMG any reports relating
to the Shares at PMG’s request;

 

(c)                                  DELIVERY OF CERTIFICATES.  Deliver to PMG
all certificates heretofore issued representing all of the Shares held by
Physician, and each certificate hereafter issued representing any Share, with
each certificate endorsed in blank for transfer.

 

7.2                                 NEGATIVE COVENANTS.  Without the prior
written consent of PMG, Physician shall not:

 

(a)                                  TRANSFER.  Other than as contemplated by
the First Lien Pledge Agreement by and among Physician, PMG, Prospect Medical
Holdings, Inc. (“Holdings”), Prospect Medical Systems, Inc. (“PMS”), Bank of
America, N.A., as administrative agent and the Second Lien Pledge Agreement by
and among Physician, PMG, Holdings, PMS, Bank of America, N.A., as
administrative agent (the “Pledge Agreement”), sell, lease, transfer, or
otherwise dispose of the Shares;

 

(b)                                 DEBT.  Incur, guarantee, assume or otherwise
become liable for any borrowing or increase any existing indebtedness; or
discharge or cancel any debt owed to Physician;

 

(c)                                  NO FURTHER HYPOTHECATION.  Other than as
contemplated by the Pledge Agreements, pledge, hypothecate, encumber, redeem or
dispose of the Shares or

 

2

--------------------------------------------------------------------------------


 

any interest therein until all of Physician’s obligations under this Agreement
have been fully satisfied or the Stock has been released;

 

8.                                       CONFIDENTIALITY; SUBORDINATION.

 

8.1                                 The parties shall use all good faith efforts
to keep the contents of this Agreement and all other aspects of the negotiations
preceding execution of this Agreement confidential.  Unless required by law,
neither Physician nor PMG shall  disclose the contents of this Agreement or the
negotiations leading to this Agreement to third parties without the prior
written consent of the other party.  PMG shall ensure that all of the assignees
likewise comply with the obligations of confidentiality imposed by this Section,
except that PMG and the assignees may disclose the contents of such to their
respective agents, representatives, contractors, and employees to the extent
necessary to exercise their respective rights or perform their respective
obligations hereunder.

 

8.2                                 Notwithstanding anything herein to the
contrary, each of PMG, PMS and Holdings hereby subordinates all of its rights
under this Agreement to the rights of the First Lien Administrative Agent and
the Second Lien Administrative Agent under the Pledge Agreements until the
indefeasible payment in full in cash of all Obligations (as such term is defined
in each of the respective Credit Agreements) and termination of all commitments
to lend under the First Lien Credit Agreement.

 

9.                                       GENERAL.

 

9.1                                 COMPLIANCE WITH LAW.  PMG and Physician
shall comply with all applicable requirements of the Joint Commission on the
Accreditation of Healthcare Organizations, the Medicare and Medicaid programs,
applicable state law and regulations, and other licensing and accreditation
authorities.

 

9.2                                 RELATIONSHIP OF PARTIES.  In the exercise of
their respective rights and the performance of their respective obligations
under this Agreement, PMG on the one hand and Physician (or any assignee) on the
other hand are acting in the capacity of the grantor and grantee of an option to
purchase the Shares, and nothing in this Agreement is intended nor shall be
construed to create between the parties an employer/employee relationship, a
partnership or joint venture relationship or a landlord/tenant relationship.

 

9.3                                 ASSIGNMENT.  All of PMG’s rights and duties
under this Agreement may be assigned or delegated by PMG including, but not
limited to, Bank of America, N.A., in its capacity as Administrative Agent
and/or control agent under the First Lien Credit Agreement, dated as of
August 8, 2007 (as amended, supplemented, restated, or modified from time to
time, the “First Lien Credit Agreement”) among Holdings, PMG, Bank of America,
N.A., as First Lien Administrative Agent, and the Lenders party thereto, and the
Second Lien Credit Agreement, dated as of August 8, 2007 (as amended,
supplemented, restated or modified from time to time, the “Second Lien Credit
Agreement” and together with the First Lien Credit Agreement, the “Credit
Agreements”) among Holdings, PMG, Bank of America, N.A., as Second Lien
Administrative Agent, and the Lenders party thereto.  Notwithstanding any other
provision of this Agreement, neither this Agreement nor the rights and duties of
this Agreement may be

 

3

--------------------------------------------------------------------------------


 

assigned or delegated by Physician.  This Agreement binds the successors, heirs,
and authorized assignees of the parties.

 

9.4                                 ENTIRE AGREEMENT.  Except as expressly
provided in this Agreement to the contrary, this Agreement, including its
incorporated exhibits, constitutes the entire agreement between the parties with
respect to the Option, and supersedes all other and prior agreements on the same
subject, whether written or oral, and contains all of the covenants and
agreements between the parties with respect to the subject matter hereof. 
Except as expressly provided in this Agreement to the contrary, each party to
this Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any other party hereto, or by
anyone acting on behalf of any party hereto, that are not embodied herein, and
that no agreement, statement, or promise not contained in this Agreement shall
be valid or binding.

 

9.5                                 COUNTERPARTS.  This Agreement, and any
amendments hereto, may be executed in counterparts, each of which shall
constitute an original document, but which together shall constitute one and the
same instrument.

 

9.6                                 HEADINGS.  The section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

9.7                                 NOTICES.  Any notices required or permitted
to be given hereunder by any party to another shall be in writing and shall be
deemed delivered upon personal delivery, twenty-four (24) hours following
deposit with a courier for overnight delivery or seventy two (72) hours
following deposit in the U.S. Mail, registered or certified mail, postage
prepaid, return-receipt requested, addressed to the parties at the following
addresses or to such other addresses as the parties may specify in writing:

 

If to PMG:

 

Prospect Medical Group
1920 East 17th Street, Suite 200
Santa Ana, California 92705

 

If to Physician:

 

Arthur Lipper, M.D.
c/o Prospect Medical Group
1920 East 17th Street, Suite 200
Santa Ana, California 92705

 

9.8                                 GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

9.9                                 AMENDMENT.  This Agreement may be amended at
any time by agreement of PMG and Physician, provided that any amendment shall be
in writing and executed by PMG and Physician.

 

4

--------------------------------------------------------------------------------


 

9.10                           SEVERABILITY.  If any provision of this Agreement
is held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions will nevertheless continue in full force and effect, unless
such invalidity or unenforceability would defeat an essential business purpose
of this Agreement.

 

9.11                           FEES AND EXPENSES.  PMG shall bear all expenses,
including, without limitation, attorneys’ and accountants’ fees, incurred in
connection with the preparation of this Agreement and the transactions
contemplated hereby.

 

9.12                           TIME OF ESSENCE.  Time is expressly made of the
essence of this Agreement and each and every provision hereof of which time of
performance is a factor.

 

9.13                           ATTORNEYS’ FEES.  Should any of the parties
hereto institute any action or procedure to enforce this Agreement or any
provision hereof (including without limitation, arbitration), or for damages by
reason of any alleged breach of this Agreement or of any provision hereof, or
for a declaration of rights hereunder (including, without limitation, by means
of arbitration), the prevailing party in any such action or proceeding shall be
entitled to receive from the other party all costs and expenses, including
without limitation reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

 

9.14                           FURTHER ASSURANCES.  The parties shall take such
actions and execute and deliver such further documentation as may reasonably be
required in order to give effect to the transactions contemplated by this
Agreement and the intentions of the parties hereto.

 

9.15                           RIGHTS CUMULATIVE.  The various rights and
remedies herein granted to the respective parties hereto shall be cumulative and
in addition to any other rights any such party may be entitled to under law. 
The exercise of one or more rights or remedies by a party shall not impair the
right of such party to exercise any other right or remedy, at law or equity.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, PMG and Physician execute this Agreement as set forth below.

 

“PROSPECT MEDICAL GROUP, INC.”,

 

“PHYSICIAN”

a California professional corporation

 

 

 

 

 

 

 

 

/s/ Samuel S. Lee

 

/s/ Arthur Lipper, M.D.

Samuel S. Lee

 

Arthur Lipper, M.D.

Senior Vice President

 

 

 

 

Acknowledged and Agreed:

 

The undersigned acknowledges and agrees that after the date hereof references to
“Physician” under this Agreement shall refer solely to Dr. Lipper and that the
undersigned is no longer be a party to this Agreement.

 

/s/ Osmundo R. Saguil, M.D.

 

 

Osmundo R. Saguil, M.D.

 

 

 

6

--------------------------------------------------------------------------------


 

SPOUSAL JOINDER AND CONSENT

 

I am the spouse of Arthur Lipper, M.D., the holder of the record title to the
shares of  Prospect Medical Group, Inc., a California professional medical
corporation (“PMG”) in Nuestra Familia Medical Group, Inc., a California
professional medical corporation (“Physician”).  To the extent that I have any
interest in any of the Shares (as that term is defined in the Third Amended and
Restated Option Agreement (the “Option Agreement”), entered into as of this
date, by and among Physician and PMG, I hereby join in the Option Agreement and
agree to be bound by its terms and conditions to the same extent as my spouse. 
I have read the Option Agreement, understand its terms and conditions, and to
the extent that I have felt it necessary, have retained independent legal
counsel to advise me concerning the legal effect of the Option Agreement and
this Spousal Joinder and Consent.

 

I understand and acknowledge that PMG is relying on the validity and accuracy of
this Spousal Joinder and Consent in entering into the Option Agreement.

 

Executed this 8th day of November, 2008.

 

 

Signature:

/s/ Allyson Lipper

 

 

 

 

Printed or Typed Name:

Allyson Lipper

 

 

7

--------------------------------------------------------------------------------
